United States Court of Appeals
      for the Federal Circuit
                 ______________________

                 IN RE: SINY CORP.,
                        Appellant
                 ______________________

                       2018-1077
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board in No.
86754400.
                 ______________________

  NONPRECEDENTIAL OPINION ISSUED: January 14, 2019
    PRECEDENTIAL OPINION ISSUED: April 10, 2019 ∗
              ______________________

    DANIEL KATTMAN, Reinhart Boerner Van Deuren s.c.,
Milwaukee, WI, for appellant. Also represented by HEIDI
R. THOLE.

   THOMAS W. KRAUSE, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA, for
appellee Andrei Iancu. Also represented by CHRISTINA J.
HIEBER, MARY BETH WALKER.
                 ______________________




   ∗   This opinion is being issued as a precedential opin-
ion pursuant to a request by the U.S. Patent and Trade-
mark Office under Fed. Cir. R. 32.1(e).
2                                         IN RE: SINY CORP.




      Before PROST, Chief Judge, LOURIE and STOLL,
                     Circuit Judges.
PROST, Chief Judge.
   Siny Corp. (“Siny”) appeals a decision of the Trade-
mark Trial and Appeal Board (“Board”) affirming the ex-
amining attorney’s refusal to register Siny’s proposed
mark. We affirm.
                             I
    Siny filed trademark application Serial No. 86754400
on September 11, 2015, seeking to register the mark
CASALANA in standard characters for “Knit pile fabric
made with wool for use as a textile in the manufacture of
outerwear, gloves, apparel, and accessories” based on use
in commerce under Section 1(a) of the Lanham Act, 15
U.S.C. § 1051(a). Siny also submitted a specimen consist-
ing of a webpage printout, which purported to show the
mark in use in commerce for the goods.
    The examining attorney initially refused registration
because the specimen “appear[ed] to be mere advertising
material” and thus failed to show the requisite use in com-
merce for the goods. J.A. 74. The examining attorney
noted in particular that the specimen did not include a
means for ordering the goods. In response, Siny submitted
a substitute specimen (the “Webpage Specimen”), which
was the same webpage but with additional text showing.
The Webpage Specimen is reproduced below:
IN RE: SINY CORP.   3
4                                       IN RE: SINY CORP.




J.A. 61–62. Siny responded to the refusal by arguing that
the Webpage Specimen included a means to purchase the
goods—namely, the text “For sales information:” followed
by a phone number and email address.
   The examining attorney rejected that argument in a fi-
nal refusal. He found that the cited text alone was
IN RE: SINY CORP.                                           5



insufficient for consumers to make a purchase; rather, it
only indicated how consumers could obtain more infor-
mation necessary to make a purchase. The examining at-
torney noted the absence of what he considered necessary
ordering information, such as minimum quantities, cost,
payment options, or shipping information. He therefore
maintained the refusal based on the submitted specimen’s
failure to show the requisite use in commerce for the goods.
    Siny appealed the refusal to the Board. In a split deci-
sion, the Board affirmed. The Board initially noted that for
a mark to be in use in commerce on goods, it may be “placed
in any manner on the goods or their containers or the dis-
plays associated therewith or on the tags or labels affixed
thereto.” J.A. 2 (quoting 15 U.S.C. § 1127). The Board ob-
served that the Webpage Specimen was not an example of
the mark being placed on the goods or their containers,
tags, or labels. Rather, Siny contended that the Webpage
Specimen constituted a “display associated with the goods.”
J.A. 2. The Board cited precedent as supporting a general
requirement that for such a display to show the requisite
use in commerce, it must be a “point of sale” display and
not mere advertising. J.A. 2–4.
    The Board then considered the Webpage Specimen in
detail. It found that the Webpage Specimen lacked much
of the information the Board would consider essential to a
purchasing decision—e.g., a price (or even a range of
prices) for the goods, the minimum quantities one may or-
der, accepted methods of payment, or how the goods would
be shipped. J.A. 8. The Board appreciated Siny’s conten-
tion that because the goods were industrial materials for
use by customers in manufacture, the ultimate sales trans-
action may have to involve some assistance from Siny’s
sales personnel. J.A. 9; see J.A. 3. Yet it found that, “while
some details must be worked out by telephone, if virtually
all important aspects of the transaction must be deter-
mined from information extraneous to the web page, then
the web page is not a point of sale.” J.A. 9. The Board
6                                          IN RE: SINY CORP.



added that in cases where the goods are technical and spe-
cialized and the applicant and examining attorney disagree
on the point-of-sale nature of a submitted webpage speci-
men, “the applicant would be well advised to provide the
examining attorney with additional evidence and infor-
mation regarding the manner in which purchases are actu-
ally made through the webpage.” J.A. 9 (noting further
that “[a]ttorney argument is not a substitute for reliable
documentation of how sales actually are made . . . and ver-
ified statements from knowledgeable personnel as to what
happens and how”). The Board ultimately affirmed the re-
fusal because it found that the Webpage Specimen was not
a display associated with the goods within the meaning of
the Lanham Act. J.A. 10. The dissenter found that the
Webpage Specimen was a valid “point of sale” display.
J.A. 10–12.
    Siny appeals. We have jurisdiction under 28 U.S.C.
§ 1295(a)(4)(B).
                             II
    We review the Board’s legal conclusions de novo and its
factual findings for substantial evidence. E.g., Royal
Crown Co. v. The Coca-Cola Co., 892 F.3d 1358, 1364–65
(Fed. Cir. 2018). Substantial evidence is “such relevant ev-
idence as a reasonable mind might accept as adequate to
support a conclusion.” Id. at 1365 (quoting Consol. Edison
Co. of N.Y. v. NLRB, 305 U.S. 197, 229 (1938)).
    The Lanham Act provides for registration of a mark
based on use of the mark in commerce. 15 U.S.C. § 1051(a).
A mark is deemed in use in commerce on goods when,
among other things, “it is placed in any manner on the
goods or their containers or the displays associated there-
with or on the tags or labels affixed thereto.” Id. § 1127
(emphasis added). The U.S. Patent and Trademark Office
(PTO) requires an applicant to submit a specimen of use
“showing the mark as used on or in connection with the
goods.” In re Sones, 590 F.3d 1282, 1284 (Fed. Cir. 2009)
IN RE: SINY CORP.                                           7



(quoting 37 C.F.R. § 2.56(a)); see 15 U.S.C. § 1051(a)(1) (re-
quiring for use-based registration “such number of speci-
mens or facsimiles of the mark as used as may be required
by the Director”).
     The issue on appeal concerns whether the Webpage
Specimen qualifies as a display associated with the goods
under the Lanham Act. Mere advertising is not enough to
qualify as such a display. See Powermatics, Inc. v. Globe
Roofing Prods. Co., 341 F.2d 127, 130 (CCPA 1965) (“[I]t
[is] well settled that mere advertising and documentary
use of a notation apart from the goods do not constitute
technical trademark use.”); see also Avakoff v. S. Pac. Co.,
765 F.2d 1097, 1098 (Fed. Cir. 1985); Lands’ End, Inc. v.
Manback, 797 F. Supp. 511, 513 (E.D. Va. 1992). In deter-
mining whether a specimen qualifies as a display associ-
ated with the goods, one important consideration is
whether the display is at a point-of-sale location. See In re
Sones, 590 F.3d at 1289 (identifying the point-of-sale na-
ture of a display as a relevant consideration); In re Marriott
Corp., 459 F.2d 525, 527 (CCPA 1972) (likening the menus
at issue to point-of-sale counter and window displays pre-
viously found acceptable); Lands’ End, 797 F. Supp. at 514
(“A crucial factor in the analysis is if the use of an alleged
mark is at a point of sale location.”).
    Whether a specimen qualifies as a display associated
with the goods is a factual question. See In re Marriott
Corp., 459 F.2d at 526 (“In our view, ‘association with the
goods’ is a relative term amenable to proof.”); Lands’ End,
797 F. Supp. at 514 (“The determination of whether a spec-
imen is mere advertising or a display associated with the
goods is a factual question amenable to proof.”); accord In
re Valenite Inc., 84 U.S.P.Q.2d 1346 (T.T.A.B. 2007)
(“[W]hether a specimen is mere advertising or whether it
is a display associated with the goods is a question of fact
which must be determined in each case based on the evi-
dence in that particular case.” (citing In re Shipley Co., 230
U.S.P.Q. 691 (T.T.A.B. 1986))).
8                                           IN RE: SINY CORP.



    The Board considered whether the Webpage Specimen
was mere advertising or an acceptable display associated
with the goods. In doing so, it evaluated the point-of-sale
nature of the Webpage Specimen. It noted the absence of
information it considered essential to a purchasing deci-
sion, such as a price or range of prices for the goods, the
minimum quantities one may order, accepted methods of
payment, or how the goods would be shipped. J.A. 8. The
Board also considered the “For sales information:” text and
phone number contact. It assumed that the phone number
would connect a prospective customer to sales personnel,
but it found that “if virtually all important aspects of the
transaction must be determined from information extrane-
ous to the web page, then the web page is not a point of
sale.” J.A. 9; see J.A. 6 (“A simple invitation to call appli-
cant to get information—even to get quotes for placing or-
ders—does not provide a means of ordering the product.”
(quoting In re U.S. Tsubaki, Inc., 109 U.S.P.Q.2d 2002,
2005 (T.T.A.B. 2014))). The Board further noted the ab-
sence of any evidence (as opposed to attorney argument) of
how sales are actually made—e.g., documentation or veri-
fied statements from knowledgeable personnel as to what
happens and how. J.A. 9. 1
    Siny’s main argument on appeal is that the Board ap-
plied “overly rigid requirements” in determining that the
Webpage Specimen did not qualify as a display associated
with the goods. Siny’s Br. 7; see id. at 12. Siny correctly
observes that we have cautioned against bright-line rules
in this context. See In re Sones, 590 F.3d at 1288–89 (hold-
ing that “a picture is not a mandatory requirement for a
website-based specimen of use” and disapproving of the



    1    Unlike the webpages of some electronic market-
places, the Webpage Specimen at issue in this case does not
make the goods available for purchase through the
webpage.
IN RE: SINY CORP.                                         9



“rigid, bright-line rule” the PTO applied). But we disagree
that the Board applied improperly rigid requirements here.
Rather, the Board carefully considered the Webpage Spec-
imen’s contents and determined, on the record before it,
that the specimen did not cross the line from mere adver-
tising to an acceptable display associated with the goods.
We cannot say that the Board’s determination lacked sub-
stantial evidence.
   We have considered Siny’s other arguments and find
them unpersuasive. For the foregoing reasons, we affirm.
                      AFFIRMED